UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7148


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

THEODORE FULTON, a/k/a Uncle Teddy, a/k/a Teddy,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. J. Michelle Childs, District Judge. (3:14-cr-00554-JMC-1; 3:18-cv-00244-
JMC)


Submitted: February 21, 2019                                 Decided: February 25, 2019


Before GREGORY, Chief Judge, and AGEE and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Theodore Fulton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Theodore Fulton seeks to appeal the district court’s order dismissing as untimely

Fulton’s 28 U.S.C. § 2255 (2012) motion. The order is not appealable unless a circuit

justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the constitutional claims is

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have reviewed Fulton’s informal brief and conclude that Fulton has failed to

challenge on appeal the district court’s dispositive procedural determination. This failure

forecloses any challenge to the court’s timeliness ruling. See 4th Cir. R. 34(b); Jackson

v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (noting importance of Rule 34(b) and

reiterating that this court limits its review to issues preserved in the pro se appellant’s

informal brief).   Accordingly, we deny a certificate of appealability, deny leave to

proceed in forma pauperis, and dismiss the appeal. We dispense with oral argument




                                             2
because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           DISMISSED




                                            3